DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on March 8, 2021 is acknowledged. Claims 1-20 remain pending. Applicant amended claims 1, 2, 6-12 and 14-20*. 
	*Claim 16 was amended even though it is identified as “Original”. 
Response to Arguments
	While the amendment necessitated the new grounds of rejection below, some of Applicant’s arguments remain pertinent. That said, the pertinent arguments have been fully considered but they are not persuasive. 
	1) Applicant argues that the claims are patentable over the disclosure of Mader et al. because Mader et al. do not disclose “introducing an aqueous sample into a measurement device…comprises a reference sensor…” The basis of the argument is that the sensors of the Mader et al. device share light circuitry, and the device utilizes a chopper to divert light to different portions of the same layer material.  The argument is not persuasive for the following reasons:
	a) With respect to claim 20, the scope of the claimed invention is limited to a storage device having code stored therein. The invention of claim 20 does not comprise the measurement device, even though the measurement device is recited in the claim. Consequently, the basis for patentability of claim 20 cannot be based on limitations directed to the features of the measurement device, including the limitation “introducing an aqueous sample into a measurement device…comprises a reference sensor…”
b) With respect to independent claims 1 and 11, the examiner maintains that Mader et al. disclose the limitation “introducing an aqueous sample into a measurement device…comprises a reference sensor…” Contrary to Applicant’s assertion, the claims, let alone the limitation, do not preclude the device design disclosed by Mader et al., specifically a device in which sensors share light circuitry and a chopper is utilized to divert light to different portions of a same layer material. As elaborated in the rejections below, Mader et al. disclose a device comprising at least two dissolved oxygen sensors 1 and 2, wherein 
Claim Objections
Claims 1, 4, 5, 10, 11, 13, 14 and 20 are objected to because of the following informalities:
The limitation “senor” in claims 1, 11 and 20 is misspelled. 
The limitation “a reference sensor” in lines 11-12 of claim 1 and lines 16-17 in claim 11 should be changed to “the reference sensor”.  
The limitation “a UV excitation light” in claims 4, 5, 13 and 14 should be changed to “UV excitation light”. Light is innumerable. 
In claim 10, the limitation “measuring” in line 3 should be deleted. 
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 8 and 18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claims 8 and 18 were amended to recite that the reference frequency is increased based on a change in the trend dissolved oxygen levels over time. The originally filed specification fails to provide support for the amendment. The specification is devoid of disclosure pertaining to increasing the reference frequency based on trend dissolved oxygen levels.
To obviate the rejection, Applicant must amend/delete the claim, or identify the disclosure that provides support for the amendment.   
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 11 and 20 are indefinite because of the limitation “the trend sensor and the reference sen[s]or each comprise…illumination, and detector”. First, it is unclear what “illumination” intends to convey. The limitation “illumination” based on its ordinary meaning refers to light, which is intangible and thus nonsensical in this context. It is unclear whether the limitation intends to convey a source of illumination. Second, it is unclear what the limitation “detector” intends to further convey. Because “detector” is synonymous with “sensor”, it is evident that the trend sensor and the reference sensor each constitute a detector.   
Claims 3 and 4 are indefinite because the relationship, if any, between the “illumination” recited in claim 1 and the “UV light source” and “UV excitation light” recited in claims 3 and 4 is unclear. 
Claims 7 and 17 are indefinite because a continuous measurement does not comprise a frequency, meaning that claims 7 and 17 render the scope of the claimed “trend frequency” indefinite. 
Claims 8 and 18 are indefinite because the claims recite an act in the passive voice (i.e. “is increased”), rendering the intended subject matter of the claims indefinite (i.e. it is unclear whether the method includes a step of increasing the reference frequency). To obviate the rejection, claim 8 should be amended to recite, “The method of claim 1, further comprising increasing the reference frequency in response to a change in the trend dissolved oxygen levels.” Claim 18 should be amended in a similar manner, but using the language akin to claims 14 and 15 since claim 18 is a device claim, not a method claim like claim 8.   
Claims 9 and 19 are indefinite because of the limitation “correcting…is based upon the database of trend dissolved oxygen levels data”. The comparing step recited earlier in the claims constitutes a correction “based upon the database of trend dissolved oxygen levels data”. Consequently, it is unclear whether the limitation intends to refer to a separate, second correction “based upon the database of trend dissolved oxygen levels data”. If so, the claim must make this clarification.  

Claim 11 is additionally indefinite because the claim misappropriates functions to the claimed processor. According to the claim, the processor introduces an aqueous sample into the measurement device and performs measurements. It is unclear how a processor can perform the aforementioned functions. For example, while a processor can control a valve or a pump that introduces the aqueous sample into the measurement device, the processor itself cannot literally introduce the aqueous sample into the measurement device as recited in claim.   
Likewise, claim 14 is indefinite. A processor cannot perform the claimed shielding. 
Likewise, claim 20 is indefinite. The claim must specify the element(s) to which the processor provides the instruction to introduce the aqueous sample. 
Claim 20 is indefinite because it recites “the processor” in lines 3-4. There is no antecedent basis for the limitation. 
Claim Rejections - 35 USC § 102
Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mader et al. (US 2004/0114137 A1). 
With respect to claim 20, Mader et al. disclose a method of using a measurement device to measure dissolved oxygen in an aqueous sample (see [0001]), the method comprising: 
introducing an aqueous sample into the measurement device (see claim 1) comprising at least two dissolved oxygen sensors 1 and 2 (see Fig. 1), wherein one of the at least two oxygen sensors comprises a trend sensor, and another of the at least two oxygen sensors comprises a reference sensor (see [0016]), wherein the trend sensor and the reference sensor each comprise a distinct luminescent (fluorescent, see abstract) material area (see abstract and [0012] disclosing that the sensors comprise separate areas or layers), illumination (see [0021] and [0051] disclosing that the sensors are optically separated via use of separate optical fibers; see also Figure 1 illustrating separate light sources 3 and 4 
measuring trend dissolved oxygen levels of the aqueous sample using the trend sensor at a trend frequency (see abstract and [0019]); 
measuring reference dissolved oxygen levels using the reference sensor at a reference frequency (see abstract and [0019]), the reference frequency being less than the trend frequency (see [0019]); and 
correcting the trend dissolved oxygen levels based on the reference dissolved oxygen levels (see [0045] and claim 18).  
Given that the measurement device is controlled by a processor 10 (see Fig. 1), the measurement device must comprise a storage device having code therein, the code executable by the processor 10 to carry out the method. 
As indicated above, the scope of the claimed invention is limited to a storage device comprising code therein. Consequently, Mader et al. need not disclose the claimed particulars of the measurement device to anticipate the claim. In this case, while Mader et al. do not explicitly disclose that the sensors of the measurement device comprise luminescent coatings, this distinction does not affect the scope of the claimed storage device or the claimed code. Consequently, claim 20 is deemed to be anticipated by Mader et al.    
Claim Rejections - 35 USC § 103
Claims 1-7, 11-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mader et al. in view of Bell et al. (US 5,580,527). 
With respect to claim 1, Mader et al. disclose a method of measuring dissolved oxygen in an aqueous sample, as discussed above. However, Mader et al. do not explicitly disclose that the sensors are coated with the luminescent material. While Mader et al. disclose that the sensors each comprise a layer containing the luminescent material (see [0025]), the disclosure of Mader et al. is otherwise silent regarding the nature of the sensors, let alone disclosure directed to the incorporation of the luminescent material into the sensors. That said, it would have been obvious to one of ordinary skill in the art to utilize any conventional optical sensor design comprising a substrate incorporating a luminescent material, including a design in which a sensor is coated with a luminescent material, as taught by Bell et al. (see abstract of Bell et al. disclosing an optical sensor 
With respect to claim 11, the modified Mader et al. measurement device would comprise the features discussed above, and in addition: 
at least one chamber (see [0001] disclosing that the sample is a liquid, meaning that the device must have at least one chamber for retaining the liquid sample); 
a processor (electronic control 10 and comparative and correction value determination unit 12 must have a processor) (see Fig. 1); and 
a memory device that stores instructions/code executable by the processor to carry out the method discussed above (see [0063]). 
With respect to claims 2 and 12, the measurement sensor and the trend sensor are contained in a single measurement device (see Fig. 1).  
With respect to claims 3 and 13, the trend sensor and the reference sensor receive light from different light paths (see abstract, [0016] and [0023] disclosing that the sensors receive light simultaneously via separate channels). Regarding the limitation “UV light source”, the limitation is recited only in the context of specifying how the sensors receive light. In other words, the light source and the light produced by the light source do not further limit the claims. Consequently, Mader et al. need not disclose a UV light source to anticipate the claim. If Applicant intends the claims to encompass a UV light source, the claims should positively recite a step of irradiating the sensors with UV light or positively recite that the measurement device comprises a UV light source. 
With respect to claims 4 and 14, the reference sensor is shielded from excitation light for a periodic length of time (see [0025]). Similar to claims 3 and 13, the limitation “UV excitation light” is recited only in the context of further limiting the shield and how it is used. That said, Mader et al. need not disclose a UV light source to anticipate the claim. Instead, Mader et al. need only disclose a shield that blocks UV light for a length of time. In this instance, the chopper disclosed in [0025] of Mader et al. can shield UV light, and it shields the reference sensor from excitation light for a period of time (see [0025]). 
With respect to claims 5 and 15, the trend sensor and the reference sensor are calibrated prior to measurement (see [0038]-[0041] disclosing calibration by an offset value).  

With respect to claims 7 and 17, the trend frequency comprises a continuous measurement without any interruption (see [0019]).  
With respect to claims 9 and 19, the correcting step involves comparing the trend dissolved oxygen levels to a database of trend dissolved oxygen levels and subsequently correcting the trend dissolved oxygen levels based on said database (see [0038]-[0039] disclosing correction based on an offset value obtained via empirical examination).  
With respect to claim 10, the method further comprises notifying a user of a characteristic (fluorescence) of the trend sensor (see [0063]), wherein the characteristic is identified based on the reference dissolved oxygen levels (see [0029]-[0049] disclosing how the reference levels are used to correct the trend levels).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL S HYUN/Primary Examiner, Art Unit 1797